DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to IN 201941050462, which was filed on 2019-12-06.  A certified copy of the Indian patent application has been received.

Claims 1-14 are pending.

				    Allowable Subject Matter
Claims 1-14 are allowed.

      Reason for allowance
The invention defined in claims 1 and 8 are not suggested by the prior art of record. 
The prior art of record (in particular, Bartolucci; Silvia et al. US 11243943, Karame; Ghassan et al. US 20200125269, YANG; Dayi et al. US 20200118096, Giordano; Giuseppe et al. US 20170300627, Klianev; Ivan US 20190251199, LI; Min US 20200211024, Kurian; Manu et al. US 20200167770, Patangia; Vishal US 20200026785, Biernat; Tim S. et al. US 20190340269 and Harvey; Ann Charlot Hunaes US 20190207751 and High; Donald R. et al. US 20180349879 ) singly or in combination 1 “the privileged node (N2), whose timer times out before the timers of the other privileged nodes, creating the new block for appending to the permissioned blockchain, creating and broadcasting a timeout reveal message (TORM) to all the other privileged nodes (N1, N3, ... Nn);
each of the privileged nodes (NI, N3, ... Nn) receiving the timeout reveal
message (TORM) computing a second wait time using the second predefined method;
validating the first wait time (WT1, WT2, WT... WTn) with the second wait time, by each of the other privileged nodes; and
appending the new block created to its own copy of the block chain, provided the second wait time is substantially the same as the time waited for by the privileged node (N2) that broadcast the timeout reveal message (TORM) after previous block
was created.” and similar limitations of independent claim 8 in combination with the other claimed features as a whole."
Therefore independent claims 1 and 8 are allowed.
Dependent claims 2-7 and 9-14 are also allowed based on their dependencies on independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493